Citation Nr: 1618690	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for left knee laxity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.  During the hearing, the Veteran's representative clarified that the Veteran was only currently seeking a restoration of the 10 percent rating and not an increased rating for his laxity. 


FINDING OF FACT

The evidence does not show improvement of the Veteran's service-connected left knee laxity to support a rating reduction from 10 percent disabling to noncompensable, effective March 1, 2012.


CONCLUSION OF LAW

Because the reduction of rating for service-connected left knee laxity from 10 percent disabling to noncompensable was improper, the criteria are met for restoration of the 10 percent rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  As such, the VCAA is not applicable with regard to the claim.  Barger v. Principi, 16 Vet. App. 132 (2002).

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the Veteran was notified of the proposal to reduce the evaluation of his left knee laxity from 10 percent to noncompensable and was notified that the reduction would result in a reduction in overall compensation payments to him in September 2011.  The Veteran was afforded 60 days to present additional evidence to show that compensation payments should be continued at their present level.  Thus, the November 2011 rating decision effectuating the reduction of the ratings for the disabilities was issued in compliance with applicable regulations.

Restoration of Disability Evaluation

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected left knee laxity from 10 percent disabling to noncompensable.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 10 percent rating for left knee laxity is warranted.  

The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Regarding disability ratings in effect for less than five years, as in this case, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  Further, a rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).

Importantly, the RO based the August 2009 rating decision that awarded a 10 percent rating left knee laxity on a May 2009 VA knee examination showing mild laxity of the left knee during stability testing.

The November 2011 reduction was based upon the results of a February 2011 VA knee examination reflecting no recurrent subluxation or lateral instability.  See September 2011 rating decision (proposing to reduce); November 2011 rating decision (implementing the reduction).  However, despite this finding reflecting no recurrent subluxation or lateral instability, the February 2011 VA examination report is not an adequate foundation upon which to base a rating reduction.  There is no indication in the February 2011 VA knee examination that the Veteran's knee instability underwent actual improvement rather than a merely temporary or intermittent period of reduced symptomatology.  See Brown, 5 Vet. App. at 421.  Finally, and perhaps most significantly, the February 2011 VA examiner indicated that the Veteran's claims file was not made available to him.  See Tucker, 2 Vet. App. at 203.  Accordingly, due to the absence of specific findings with regard to improvement, and because the examination was not supported by a review of the Veteran's claims file for pertinent medical and other history, the Board finds that the February 2011 VA examination report was inadequate.  See Tucker, 2 Vet. App. at 203; Brown, 5 Vet. App. at 420-21.

In sum, the Board finds that VA has not shown by a preponderance of the evidence that there has been actual improvement in the Veteran's left knee laxity such that a rating reduction from 10 percent to noncompensable was warranted at any point during the pendency of the claim.  Accordingly, when resolving reasonable doubt in favor of the Veteran, the Board finds that the rating reduction was improper, and the 10 percent rating is therefore restored.  



ORDER

The reduction of the disability rating for left knee laxity was not warranted; a restoration of the 10 percent rating, effective March 1, 2012, is granted, subject to the law governing payment of monetary benefits.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


